Citation Nr: 1502449	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's 30 percent rating for PTSD. 

In January 2014, the Veteran testified via video-conference at a hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record.

The Board denied this claim in an April 2014 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In October 2014, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision denying this claim and remand it for readjudication in compliance with directives specified.  The Court granted the JMR.  The basis for the JMR was VA's failure to provide adequate reasons and bases for its decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.

The Veteran testified at his January 2014 hearing that he was receiving regular VA psychiatric treatment every two to three months.  The last VA treatment records contained in either the physical or electronic record are dated June 2012.  Thus, there appears to be outstanding, relevant VA treatment records.  Therefore upon remand, these files must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As stated above, the basis of the JMR was the Board's failure to address the Veteran's suicidal ideation, as reported at his May 2011 VA examination, in its reasoning for continuing his 30 percent rating for PTSD.  At his more recent July 2013 VA examination, the examiner denied that the Veteran possessed any suicidal ideation.  However, at the January 2014 hearing, the Veteran stated he did in fact have suicidal thoughts.  He first stated, "it doesn't happen often", but also stated, "I've never acted on [the suicidal thoughts], but I think about it quite a bit."  

With these conflicting reports of whether the Veteran currently possesses suicidal ideation, a symptom listed in the criteria for a higher 70 percent rating, the Board concludes that a new VA examination is warranted to determine if the symptom is present and if so, whether it affects his social and occupational functioning.   

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain all of the Veteran's outstanding VA treatment records, including especially those detailing psychiatric and/or mental health treatment, and associate them with the claims file.  

2. Then, schedule the Veteran for a new VA psychiatric examination to address the current severity of his service-connected PTSD.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner is asked to confirm whether the electronic record was available for review.  All indicated studies and tests are to be performed, and comprehensive social, educational and occupational histories are to be obtained.

3. Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.
 
4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

